Order entered December 28, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01283-CV

 TEXAS HEALTH RESOURCES, TRUMBULL INSURANCE COMPANY AND TEXAS
          HEALTH PRESBYTERIAN HOSPITAL DALLAS, Appellants

                                                V.

                                    NINA PHAM, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-02252

                                            ORDER


       Before the Court is Appellants’ December 23, 2015 Motion for Temporary Relief

Ancillary to Accelerated Appeal (Stay of Discovery and Pretrial Proceedings).          The Court

requests that appellee file her response to the motion on or before January 4, 2016.


                                                      /s/    DOUGLAS S. LANG
                                                             JUSTICE